Case: 21-30435     Document: 00516323505          Page: 1    Date Filed: 05/18/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 21-30435                       May 18, 2022
                                                                     Lyle W. Cayce
                                                                          Clerk
   Amy Rolls, on behalf of her minor child A. R.,

                                                            Plaintiff—Appellant,

                                       versus

   Packaging Corporation of America Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:18-CV-188


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          On the heels of her ex-husband’s tragic death in a containerboard mill
   explosion, the plaintiff brought a wrongful death and survival action against
   the mill’s operator in Louisiana state court. The defendants removed the case
   to federal court on grounds of improper joinder and diversity jurisdiction.
   After denying a motion to remand, the district court granted successive
   motions for summary judgment that disposed of the plaintiff’s claims. The
   plaintiff now appeals the district court’s rulings on the motion to remand and
   the motions for summary judgment. We AFFIRM.
Case: 21-30435       Document: 00516323505             Page: 2      Date Filed: 05/18/2022




                                        No. 21-30435


                                              I.
          On February 8, 2017, an explosion killed several workmen at a
   Louisiana containerboard mill operated by Defendant-Appellee Packaging
   Corporation of America (“PCA”). The explosion was massive and
   gruesome. While its precise cause is disputed, the plaintiff Amy Rolls asserts
   that a 30-foot-by-24-foot foul condensate tank 1 was flung approximately 375
   feet over a nearby six-story building when a cloud of highly flammable
   turpentine vapor escaped the tank and was ignited by welders doing “hot
   work” 2 in the tank’s vicinity.
           One such welder was William Rolls (“Mr. Rolls”), an employee of
   Elite Specialty Welding LLC (“Elite”) performing annual repairs at the mill
   under a purchase order issued to Elite by PCA. In January 2018, Mr. Rolls’
   ex-wife (“Ms. Rolls”) brought a wrongful death suit on behalf of their minor
   daughter in Louisiana state court against PCA and PCA employee Timothy
   Wohlers, a supervisor alleged to have had specific responsibility for the safe
   operation of the tank at issue. PCA and Wohlers (collectively, the
   “defendants”) removed the case to federal court on the basis of diversity
   jurisdiction. Acknowledging that Wohlers shared Ms. Rolls’ Louisiana
   citizenship, the defendants asserted that Wohlers’ nondiversity should be
   disregarded for jurisdictional purposes due to improper joinder.
           Ms. Rolls moved to remand. After considering the complaint and
   dueling declarations filed by the parties, a magistrate judge determined that
   Ms. Rolls had no possibility of recovery from Wohlers and recommended


          1
             A foul condensate tank is a storage tank in which various flammable byproducts
   of the papermaking process are collected.
          2
             As defined by OSHA, “Hot work” is “riveting, welding, flame cutting, or other
   fire or spark-producing operation.” See Welding, Cutting, and Heating (Hot Work), 29
   C.F.R. § 1917.152(a).




                                              2
Case: 21-30435        Document: 00516323505             Page: 3      Date Filed: 05/18/2022




                                         No. 21-30435


   that her motion to remand be denied accordingly. 3 The district court adopted
   the magistrate judge’s report and recommendation over Ms. Rolls’ objection,
   denying Ms. Rolls’ motion to remand and dismissing her claims against
   Wohlers without prejudice.
           With federal jurisdiction conferred, PCA moved for summary
   judgment. PCA contended that the purchase order it issued to Elite rendered
   PCA Mr. Rolls’ “statutory employer” and barred Ms. Rolls’ claims under
   the exclusive remedy provision of the Louisiana Workers’ Compensation Act
   (LWCA), which makes employers and “statutory employers” liable for
   workers’ compensation to employees injured in the course and scope of their
   employment but in turn makes that remedy exclusive. See La. R.S.
   §§ 23:1031(A), 23:1032. Ms. Rolls opposed PCA’s motion on two core
   grounds. First, she asserted that the purchase order at issue did not install
   PCA as Mr. Rolls’ statutory employer. Alternatively, she maintained that
   even if the purchase order did make PCA Mr. Rolls’ statutory employer, the
   LWCA’s exclusive remedy provision was nonetheless inapplicable under
   the Act’s intentional act exception, which was allegedly triggered by
   Wohlers’ refusal to take precautions that would have prevented the
   explosion.
           The district court granted PCA’s motion in piecemeal fashion. After
   initially granting PCA’s motion in full and dismissing Ms. Rolls’ claims with
   prejudice, the district court altered its judgment and reopened the case for
   the limited purpose of determining the applicability of the intentional act
   exception through additional discovery and briefing. After four months of


           3
             The magistrate judge also recommended denial of Ms. Rolls’ separate motion for
   leave to file an amended complaint that would have otherwise impeded diversity
   jurisdiction by joining a Louisiana LLC that allegedly manufactured the exploded tank. The
   district court agreed with the magistrate judge and denied leave to amend, thereby
   preserving diversity jurisdiction. Ms. Rolls does not challenge this ruling on appeal.




                                               3
Case: 21-30435     Document: 00516323505           Page: 4   Date Filed: 05/18/2022




                                    No. 21-30435


   additional proceedings, PCA renewed its motion for summary judgment.
   The district court granted the renewed motion and dismissed Ms. Rolls’
   claims with prejudice.
          Ms. Rolls now appeals the district court’s denial of her motion to
   remand and grants of PCA’s motions for summary judgment. That presents
   the panel with two issues. As an initial matter, we must determine whether
   the district court was correct in finding improper joinder and diversity
   jurisdiction—and whether it abused its discretion by piercing the pleadings
   in doing so. Next, we must decide de novo whether the record establishes
   that PCA was the statutory employer of Mr. Rolls such that the exclusive
   remedy provision of the LWCA bars Ms. Rolls’ survival action. We consider
   both issues in turn and, ultimately, AFFIRM.
                                         II.
          As a court of limited jurisdiction, we address Ms. Rolls’ jurisdictional
   challenge at the outset. “A determination that a party is improperly joined
   and the denial of a motion to remand to state court are questions of law
   reviewed de novo.” Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513
   (5th Cir. 2009) (citing McDonal v. Abbott Labs., 408 F.3d 177, 182 (5th Cir.
   2005)). “However, this court reviews a district court’s procedure for
   determining improper joinder only for abuse of discretion.” Id. (citing
   Guillory v. PPG Indus., Inc., 434 F.3d 303, 309–10 (5th Cir. 2005)).
          Because it is undisputed that Ms. Rolls and PCA are diverse, that the
   amount in controversy exceeds $75,000, and that PCA is not a citizen of the
   forum state of Louisiana, removal jurisdiction on grounds of diversity indeed
   obtains in this case if nondiverse defendant Wohlers was improperly joined
   as PCA contends. See 28 U.S.C. §§ 1332, 1441.
          “[T]he test for [improper] joinder is whether the defendant has
   demonstrated that there is no possibility of recovery by the plaintiff against




                                         4
Case: 21-30435      Document: 00516323505           Page: 5    Date Filed: 05/18/2022




                                     No. 21-30435


   [the] in-state defendant” in question. Smallwood v. Ill. Cent. R.R. Co., 385
   F.3d 568, 573 (5th Cir. 2004) (en banc). Thus, in reviewing the district
   court’s finding of improper joinder and resulting denial of Ms. Rolls’ motion
   to remand, we must determine whether Ms. Rolls has any possibility of
   recovery against Wohlers. If not, Wohlers’ joinder as a defendant does not
   destroy diversity jurisdiction.
                                          A.
          Before we can turn to that inquiry, however, we must address a
   threshold contention Ms. Rolls raises on appeal: namely, that the district
   court’s procedure for assessing the propriety of Wohlers’ joinder itself
   constituted an abuse of discretion warranting reversal. On this procedural
   point, Ms. Rolls argues that the district court “abused its discretion in two
   ways.” First, she contends that the district court “improperly ‘pierced the
   pleadings.’” Second, she maintains that the district court “converted a
   12(b)(6)-type analysis into weighing of evidence as [a] trier of fact would,
   ultimately concluding that the complaint’s evidence was ‘not enough to
   overcome Wohlers’ [contrary] representations.’”
          As explained below, both arguments are without merit.
                              1. Piercing the Pleadings
          Ms. Rolls first takes issue with the district court’s decision to “pierce
   the pleadings” by examining other facts turned up in discovery and assessing
   the effect of such facts on Ms. Rolls’ actual prospects of recovery. With
   important limitations, we’ve recognized that district courts are at liberty to
   do just that. Indeed, in Smallwood v. Illinois Central Railroad Co., we held that
   when “a plaintiff has stated a claim, but has misstated or omitted discrete
   facts that would determine the propriety of joinder,” “the district court may,
   in its discretion, pierce the pleadings and conduct a summary inquiry . . . to
   identify the presence of discrete and undisputed facts that would preclude




                                          5
Case: 21-30435         Document: 00516323505               Page: 6      Date Filed: 05/18/2022




                                          No. 21-30435


   [the] plaintiff’s recovery against the in-state defendant” at issue. Smallwood,
   385 F.3d at 573–74.
           Here, the district court exercised this discretion in finding that “[a]t
   a minimum, [Ms. Rolls’] complaint omitted discrete facts pertaining to
   Wohlers’ presence at the time of the explosion and his knowledge of, as well
   as his responsibility for the welding work” that allegedly ignited gases
   emanating from the tank that exploded. Crediting an affidavit that Wohlers
   submitted in response to Ms. Rolls’ motion, the district court specifically
   found that “Wohlers had no knowledge of the welding being done on the day
   of the explosion, [] had no involvement in the permitting process, [] was not
   present at the worksite at the time of the explosion, and thus [could not and
   should not] have been aware of the risks” to which he had allegedly exposed
   Mr. Rolls. All of these facts undermine any notion that Wohlers bore personal
   blame for the explosion, and under Smallwood, all are the kind of discrete and
   uncontradicted facts that are proper subjects of pleadings-piercing summary
   inquiry. Taken together, these facts indeed preclude Ms. Rolls’ recovery
   from Wohlers, 4 and the district court’s refusal to turn a blind eye to them was
   no abuse of discretion.
                                  2. Weighing the Evidence
           Ms. Rolls’ second argument—that the district court improperly
   weighed the evidence in considering her motion to remand—is also
   unavailing. Quite the opposite, the district court neatly complied with Fifth


           4
               This is because—as detailed below—applicable Louisiana caselaw requires a
   plaintiff in Ms. Rolls’ position to show personal fault on the part of a defendant in Wohlers’
   position. See Canter v. Koehring Co., 283 So. 2d 716, 721 (La. 1973). As the magistrate judge
   observed here, Wohlers “was unaware of and did not authorize the work scheduled on
   February 8, 2017, when he was not even at the facility,” and was not otherwise aware “that
   the tank should have been drained and cleaned prior to the explosion when, as he states in
   his own declaration, it was not due for cleaning.”




                                                 6
Case: 21-30435      Document: 00516323505           Page: 7   Date Filed: 05/18/2022




                                     No. 21-30435


   Circuit precedent requiring pleadings-piercing district courts to confine their
   review to a “summary inquiry” that considers only “summary judgment-
   type evidence” and resolve factual and legal uncertainties in favor of the
   plaintiff seeking remand. Smallwood, 385 F.3d at 573–74; Travis v. Irby, 326
   F.3d 644, 648–49 (5th Cir. 2003). Indeed, as PCA correctly notes in its brief,
   “the facts that [the district court] found to be critical in determining whether
   Wohlers was improperly joined” were not contradicted by anything in the
   record at the time of the district court’s ruling on the motion to remand. As
   a result, the district court did not weigh the evidence at all, but merely
   considered the textbook “summary judgment-type evidence” before it at the
   time of its decision—to wit, statements in one declaration that were not
   contravened by statements in an opposing declaration.
          We reject Ms. Rolls’ attempt to shoehorn into this appeal “[e]vidence
   taken later in the case” that supposedly undercuts Wohlers’ declaration. For
   one, Ms. Rolls never presented such evidence to the district court in
   connection with either her motion to remand or her ongoing objection to
   federal subject matter jurisdiction, so her arguments in this regard are
   forfeited and unreviewable. See, e.g., AG Acceptance Corp. v. Veigel, 564 F.3d
   695, 700 (5th Cir. 2009) (“Under this Circuit’s general rule, arguments not
   raised before the district court are waived and will not be considered on
   appeal unless the party can demonstrate ‘extraordinary circumstances,’”
   which exist only “when the issue involved is a pure question of law and a
   miscarriage of justice would result from [a] failure to consider it.” (citation
   omitted)). As PCA observes, Ms. Rolls had several options for preserving
   these arguments below. She could have, for example, (1) renewed her motion
   to remand upon the discovery of the “later-developed” evidence she now
   points to on appeal, (2) requested reconsideration of her initial motion to
   remand in light of such evidence, or even (3) sought leave to amend her
   complaint to add new and improved claims against Wohlers, whose dismissal




                                          7
Case: 21-30435      Document: 00516323505           Page: 8   Date Filed: 05/18/2022




                                     No. 21-30435


   from the case was merely without prejudice. Instead, she chose to press on in
   a district court given no reason to doubt its subject matter jurisdiction.
   Because our post hoc consideration of evidence not presented to the district
   court “until after an adverse ruling on the merits [would] condone a
   circuitous trip back to state court for a double dip at success in this action,”
   we reject this alternative procedural objection as well and proceed to the
   merits of Ms. Rolls’ motion to remand. See Hartford Accident & Indem. Co. v.
   Costa Lines Cargo Servs., Inc., 903 F.2d 352, 360 (5th Cir. 1990).
                                         B.
          We now arrive at the heart of the jurisdictional matter Ms. Rolls raises
   on appeal: whether Ms. Rolls had a plausible claim against Wohlers such that
   Wohlers could be properly joined to defeat diversity jurisdiction.
          In this regard, both sides agree that Canter v. Koehring Co., 283 So. 2d
   716 (La. 1973), supplies the relevant framework for assessing Ms. Rolls’ claim
   against Wohlers. Under Canter, a plaintiff can hold a management-level
   employee personally liable for his injury when the following four elements are
   met:

      • First, the employer [PCA] must owe a duty of care to the plaintiff
          [Mr. Rolls], the breach of which caused the injury at issue [Mr. Rolls’
          death].

      • Second, the employer [PCA] must have delegated that duty to the
          employee at issue [Wohlers].

      • Third, the employee at issue [Wohlers] must have breached the duty
          through his own personal fault.

      • And fourth, the employee’s breach must have been more than a
          simple breach of a “general administrative responsibility,” but must




                                          8
Case: 21-30435        Document: 00516323505              Page: 9      Date Filed: 05/18/2022




                                         No. 21-30435


           instead stem from the breach of a duty the employee owed the plaintiff
           personally that was not properly delegated to another employee.
   Id. at 721.
           The district court found the third element lacking here. At bottom, it
   held that Wohlers could not be deemed at personal fault for the explosion
   because his declaration showed that he “had no knowledge of the welding
   being done on the day of the explosion, [] had no involvement in the
   permitting process, [] was not present at the worksite at the time of the
   explosion, and thus [could not and should not] have been aware of the risks
   involved.” If this array of uncontradicted facts weren’t enough, Wohlers’
   lack of personal fault for Mr. Rolls’ death was further underscored by the
   absence of “allegations that welding was a regular occurrence or something
   that Wohlers should have anticipated,” and by the fact that “Wohlers had no
   reason to know of the hazardous conditions created by the welding work
   performed over the tank.”
           On appeal, Ms. Rolls continues to assert just the opposite. In her
   opening brief, she reiterates allegations that the district court specifically
   rejected in light of Wohlers’ competing declaration—namely, that “Wohlers
   was directly responsible for the operation, maintenance, and safety of the
   recovery tank that exploded,” and that he “knowingly created the dangerous
   condition that caused the tank to explode” by refusing to have the tank
   purged of dangerous gases because it would be too expensive to do so. These
   conclusory allegations—recycled and cherry-picked from the complaint and
   the barebones declaration of plaintiff’s witness, Stephanie Partridge 5—may


           5
              In glossing over Partridge’s statement—in the same sentence—that Wohlers
   informed her that the tank “was not due to be cleaned” in favor of Ms. Rolls’ more sinister
   version of events (in which Wohlers declined to have the tank purged because it would have
   been costly to do so), Ms. Rolls’ opening brief borders on disingenuousness. Ms. Rolls’




                                               9
Case: 21-30435        Document: 00516323505                Page: 10        Date Filed: 05/18/2022




                                           No. 21-30435


   show that Wohlers had some abstract responsibility for the tank, but fail to
   show that Wohlers bears personal blame for Mr. Rolls’ death as the third
   prong of Canter requires, particularly when juxtaposed against Wohlers’
   declaration that he had no knowledge or reason to know of the welding that
   sparked the explosion.
           When an injured employee does little more than “parse[] employee
   job descriptions” to “lay a veneer of specificity over what are, in essence,
   generalized claims” that the employee-defendant failed to prevent the
   accident, he fails to meet Canter’s high bar for imposing personal liability on
   a management-level employee. Anderson v. Ga. Gulf Lake Charles, LLC, 342
   F. App’x 911, 918 (5th Cir. 2009) (per curiam); see also Guillory, 434 F.3d at
   313 (nondiverse employee-defendant’s “self-serving [but uncontradicted]
   testimony . . . that he had no responsibility for safety measures relating to . . .
   plant explosion” supported finding of improper joinder).
           Accordingly, the district court was correct to pierce the pleadings to
   ferret out glaring legal deficiencies in Ms. Rolls’ claims against the only
   defendant precluding diversity jurisdiction, and the district court’s
   consequent finding of improper joinder and denial of Ms. Rolls’ motion to
   remand were likewise correct.
                                                 III.
           Jurisdiction settled, we now turn to the merits of Ms. Rolls’ remaining
   claims against PCA. In a pair of orders, the district court granted PCA
   summary judgment and dismissed these claims with prejudice. We review
   the district court’s grant of summary judgment de novo, and agree. See, e.g.,



   obfuscation of this aspect of her own witness’ declaration is telling; indeed, it is hard to see
   how Wohlers’ decision not to have the tank cleaned before it was due for cleaning could be
   all that unreasonable.




                                                 10
Case: 21-30435      Document: 00516323505            Page: 11    Date Filed: 05/18/2022




                                      No. 21-30435


   Sanchez v. Smart Fabricators of Tex., L.L.C., 997 F.3d 564, 568 (5th Cir. 2021)
   (en banc).
          The LWCA enacts a give-and-take between employers and
   employees. On the one hand, the Act furnishes employees a right to workers’
   compensation for personal injuries sustained “in the course of . . .
   employment.” La. R.S. § 23:1031(A) (Employee’s right of action). In
   exchange, the Act makes workers’ compensation an employee’s exclusive
   remedy against his employer. See id. § 1032(A)(1)(a) (Exclusiveness of rights
   and remedies).
          The Act’s exclusive remedy provision is specifically at issue here. In
   relevant part, it provides that “[e]xcept for intentional acts . . . the rights and
   remedies herein granted to an employee or his dependent on account of an
   injury . . . shall be exclusive of all other rights, remedies, and claims for
   damages.” Id. The statute further provides that “[t]his exclusive remedy is
   exclusive of all claims, including any claims that might arise against [an]
   employer, or any principal.” Id. § 1032(A)(1)(b); see also id. § 1061(A)(1)
   (extending the “exclusive remedy protections of R.S. 23:1032” and the
   corresponding obligation for workers’ compensation to “the principal, as a
   statutory employer”). Importantly in this case, when a principal “enter[s]
   into a written contract ‘recognizing’ it as the statutory employer of [a
   contractor’s] employees,” a rebuttable presumption of statutory employer
   status arises “that may be overcome only when the [injured] employee shows
   that the work ‘is not an integral part of or essential to the ability of the
   principal to generate that [employee’s] goods, products, or services.’”
   Wright v. Excel Paralubes, 807 F.3d 730, 732–33 (5th Cir. 2015) (quoting La.
   R.S. § 23:1061(A)(3)).
          In pursuing summary judgment here, PCA maintained that it was Mr.
   Rolls’ statutory employer at the time of the explosion and was accordingly




                                           11
Case: 21-30435     Document: 00516323505           Page: 12   Date Filed: 05/18/2022




                                    No. 21-30435


   shielded from Ms. Rolls’ wrongful death claims by the LWCA’s exclusive
   remedy provision. The district court correctly agreed. Indeed, as the record
   makes clear, the repair work Mr. Rolls was engaged in before the explosion
   was the subject of a written contract entitled “Purchase Order # 217370.”
   Issued to Mr. Rolls’ direct employer Elite Specialty Welding LLC, Purchase
   Order # 217370 engaged Elite to “[p]rovide maintenance assistance to repair
   piping to the Clean Condensate tank in the Pulp Mill during the Big Line 2017
   Annual Outage” at a price of “3,494.00.” In clear language appearing
   directly beside a signature block executed by a PCA representative, the order
   states that “This P.O. is issued subject to PCA’s Terms and Conditions[,]
   http://www.packagingcorp.com/doing-business-with-pca.” That web page
   housed a term and condition that specifically conferred “statutory
   employer” status on PCA. In full, the condition provided that:
             For Louisiana Work Only, the following shall apply: The
          Louisiana Legislature passed legislation on June 5, 1997, Act
          315, which requires contracts to recite in writing the “statutory
          employer” status of the parties hereto. The Governor signed
          the legislation on June 17, 1997, and it became effective on that
          date (the “Act”). PCA (as principal employer under the Act)
          and the Seller (as direct employer) mutually agree that it is
          their intention to recognize PCA as the statutory employer of
          the Seller’s employees under the Act while Seller’s employees
          are providing work and/or services to PCA under this
          Agreement. The parties agree that PCA is a statutory
          employer only for purposes of the above-referenced Act.
          Ms. Rolls attempts to wriggle out of the purchase order’s obvious
   upshot by noting that the order was not signed by Elite, but we observed in a
   recent unpublished decision that “the plain text of the [LWCA] does not
   require a signed writing,” but instead “just requires a ‘written contract.’”
   Morris v. Graphic Packaging Int’l, L.L.C., 829 F. App’x 43, 46 (5th Cir. 2020)
   (per curiam) (emphasis added) (quoting La. R.S. § 23:1061(A)(3)). The




                                         12
Case: 21-30435     Document: 00516323505            Page: 13   Date Filed: 05/18/2022




                                     No. 21-30435


   district court here correctly found a “written contract” between PCA and
   Elite, holding specifically that Elite accepted the purchase order—and its
   attendant terms and conditions—through its performance of the work set
   forth therein. Under Louisiana law, “acceptance can [indeed] be through
   performance,” and that is precisely what occurred here: PCA issued Elite a
   written purchase order, and Elite took action—namely, undertaking the work
   spelled out in the order—that clearly indicated consent. See id. (citing La.
   Civ. Code Ann. art. 1927 (“Unless the law prescribes a certain formality
   for the intended contract, offer and acceptance may be made orally, in
   writing, or by action or inaction that under the circumstances is clearly
   indicative of consent.”)).
          It makes no difference that pertinent terms and conditions were not
   set forth explicitly in the purchase order but instead left to appear at a web
   page hyperlinked in the order. Indeed, in One Beacon Insurance Co. v. Crowley
   Marine Services, Inc., this court adopted the “general contract principle[]”
   that “where a contract expressly refers to and incorporates another
   instrument in specific terms which show a clear intent to incorporate that
   instrument into the contract, both instruments are to be construed together.”
   648 F.3d 258, 267 (5th Cir. 2011). As One Beacon further confirms, “[t]erms
   incorporated by reference will be valid so long as it is ‘clear that the parties
   to the agreement had knowledge of and assented to the incorporated
   terms,’” which is “reasonable where, under the particular facts of the case,
   ‘[a] reasonably prudent person should have seen’ them.” Id. at 268
   (alteration in original) (first quoting 11 Williston on Contracts
   § 30:25 (4th ed. 1999); then quoting Coastal Iron Works, Inc. v. Petty Ray
   Geophysical, 783 F.2d 577, 582 (5th Cir. 1986)). “[Seeing] no reason to
   deviate from these principles where . . . the terms to be incorporated are
   contained on a party’s website,” the One Beacon panel held that the foregoing
   principles apply with equal force in contracts with “a nexus to the internet.”




                                          13
Case: 21-30435         Document: 00516323505                Page: 14        Date Filed: 05/18/2022




                                            No. 21-30435


   See id. at 268–69. Thus, whether incorporated terms appear on paper or on
   the web, one “chief consideration” governs just the same—namely,
   “whether the party to be bound had reasonable notice of the terms at issue
   and whether the party manifested assent to those terms.” Id. at 269.
           This case fits that billing. As the district court observed, the purchase
   order at issue here “contains clear language, visible and conspicuous to the
   naked eye, indicating that the order is ‘issued subject to PCA’s terms and
   conditions’” at a web address appearing immediately thereafter. Equally
   clear language at that web address gave Elite “reasonable notice of . . .
   terms” making PCA the statutory employer of Elite employees performing
   work under the purchase order, and Elite “manifested assent to those terms”
   by undertaking such work. Cf. One Beacon, 648 F.3d at 269. As a result, PCA
   and Elite had a valid contract 6 under our best interpretation of Louisiana
   contract law, 7 and two dispositive conclusions immediately flow from that


           6
              Ms. Rolls’ counterarguments don’t hold sway. Ms. Rolls first argues that the
   pertinent documents described above “at best . . . create an issue of fact for the jury.” But
   this conclusory argument is rejected, as the documents are paradigmatic summary
   judgment-type evidence and well within the scope of our de novo review. After making this
   blank contention and responding with no countervailing record evidence of her own, Ms.
   Rolls airs her central grievance with the purchase order that sinks her case against PCA:
   the fact that the order was unsigned by any party other than PCA and was therefore not
   legally “perfected.” Not so. For all their creativity and vigor, Ms. Rolls’ contentions in this
   regard all boil down to a core notion we debunked above—namely, that the purchase order
   and the terms and conditions incorporated therein did not create a binding contract.
   Because those documents did create a binding contract, Ms. Rolls’ policy arguments and
   dubious citations to precedent are inapposite and unavailing.
           7
             Louisiana substantive law applies in this diversity case. See Erie R. Co. v.
   Tompkins, 304 U.S. 64, 78 (1938). While our court in One Beacon recognized the foregoing
   contract principles in a case involving federal maritime law, we have no reason to doubt
   that Louisiana courts would recognize the same principles in cases involving—as here—
   Louisiana law. See, e.g., Russellville Steel Co. v. A & R Excavating, Inc., 624 So. 2d 11, 13 (La.
   Ct. App. 1993) (“As a general rule of contract law, separate documents may be
   incorporated into a contract by attachment or reference thereto.”).




                                                  14
Case: 21-30435        Document: 00516323505               Page: 15        Date Filed: 05/18/2022




                                           No. 21-30435


   reality: first, that PCA was indeed Mr. Rolls’ statutory employer when the
   explosion occurred, 8 and second, that PCA may avail itself of the LWCA’s
   exclusive remedy protections accordingly. See La. R.S. §§ 23:1032, 1061.
           In a final attempt to stave off dismissal, Ms. Rolls argues that the
   application of the exclusive remedy provision is otherwise barred by the
   LWCA’s intentional act exception. In essence, Ms. Rolls contends that
   Wohlers’ decision not to drain the ill-fated foul condensate tank amounted
   to an intentional choice to place Mr. Rolls in grave danger. This argument,
   too, falls flat.
           It is true that the LWCA’s exclusive remedy provision begins with an
   explicit carve-out “for intentional acts.” See id. § 1032(A)(1)(a) (“Except for
   intentional acts . . . the rights and remedies herein granted to an employee or
   his dependent on account of an injury . . . shall be exclusive of all other rights,
   remedies, and claims for damages . . . .” (emphasis added)). But the plaintiff
   bears the burden of showing a qualifying intentional act, and that burden is
   steep. See Million v. Exxon Mobil Corp./Exxon Chem. Co., 2019 WL 3210079,
   at *4 (M.D. La. July 16, 2019) (collecting state and federal cases alternatively
   describing a plaintiff’s burden in availing himself of the intentional act
   exception as “exacting,” “narrow[],” and “extremely high”). In light of this
   stringency, “[b]oth federal courts and Louisiana courts agree that there must
   be a substantial certainty that a party will suffer harm to prevail on a claim of
   intentional tort.” Wilson v. Kirby Corp., 2012 WL 1565415, at *2 (E.D. La.
   May 1, 2012) (emphasis added). Thus, “[e]ven knowledge of a high degree of


           8
              For good reason, Ms. Rolls appears to concede an inability to rebut PCA’s
   presumption of statutory-employer status by asserting that Mr. Rolls’ work was “not an
   integral part of or essential to” PCA’s ability to do the hot work at issue, instead arguing
   that no presumption arose in the first place due to the lack of a binding contract. Cf. Wright,
   807 F.3d at 733 (quoting La. R.S. § 23:1061(A)(3)). As previously explained, this contention
   is meritless.




                                                 15
Case: 21-30435        Document: 00516323505               Page: 16      Date Filed: 05/18/2022




                                           No. 21-30435


   probability that injury will occur is insufficient to establish that the employer
   was substantially certain that injury would occur so as to impute intent to him
   within the intentional tort exception to the [LWCA’s] exclusive remedy
   provisions.” Id. (emphasis added).
           Ms. Rolls clearly fails to meet this burden here. Indeed, even when
   ascribing the best possible light to Ms. Rolls’ strained theory of the case, 9
   Wohlers’ decision not to drain the tank—and to supposedly endanger
   workmen performing work of which he was not even aware—remains a far
   cry from “consciously subject[ing] an employee to a hazardous or defective
   work environment where injury to the employee is nearly inevitable” as the
   substantially-certain test demands. See Guillory v. Domtar Indus. Inc., 95 F.3d
   1320, 1327 (5th Cir. 1996). As discussed at length with regard to the motion
   to remand, 10 the district court had considerable summary judgment evidence
   that Wohlers was not nearly so malevolent.
                                       *        *         *
           In sum, the district court was correct to dismiss Ms. Rolls’ diversity
   jurisdiction–defying claims against Wohlers and exclusive remedy–defying
   claims against PCA. For better or worse, this workplace tragedy falls within
   the ambit of Louisiana’s workers’ compensation scheme.




           9
              Which is to assume, among other things, that Wohlers made a conscious decision
   to defy experience and reason in pursuit of a financial motive to save $100,000 by not
   draining the tank before the commencement of hot work that was substantially certain to
   result in death and destruction. The record does not support this notion.
           10
              Ms. Rolls’ more recently discovered evidence on this point does not change
   matters. Because that evidence corroborates Wohlers’ claim that he did not know that hot
   work would be performed near the tank on the day of the explosion, Wohlers cannot be
   deemed to have been substantially certain that the tank would explode as required to trigger
   the intentional act exception.




                                               16
Case: 21-30435   Document: 00516323505       Page: 17   Date Filed: 05/18/2022




                              No. 21-30435


         AFFIRMED.




                                   17